            Case 2:07-cr-00380-RSM Document 138 Filed 12/04/20 Page 1 of 3




 1                                                           Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
                       UNITED STATES DISTRICT COURT FOR THE
 8
                         WESTERN DISTRICT OF WASHINGTON
 9                                 AT SEATTLE
10
11
      UNITED STATES OF AMERICA,                        NO. CR07-380RSM
12                                                         CR07-426RSM
                           Plaintiff,
13
                                                       ORDER EXTENDING THE DEADLINE
14                                                     FOR THE GOVERNMENT TO FILE ITS
                      v.
15                                                     RESPONSE TO DEFENDANT’S
      CHARLES JAMES WILLIAMS,                          MOTION TO DISMISS SUPERVISED
16                                                     RELEASE VIOLATIONS
17                         Defendant.

18
19         THIS MATTER having come before the Court on the Government’s Motion to
20 Extend the Deadline to File its Response to Defendant’s Motion to Dismiss Supervised
21 Release Violations, and the Court being fully advised on the matter,
22         IT IS HEREBY ORDERED that the deadline for the Government to file its
23 response shall be extended to December 10, 2020.
24         ///
25         ///
26         ///
27         ///
28
     ORDER EXTENDIING THE DEADLINE FOR THE GOVERNMENT                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     TO FILE ITS RESPONSE TO DEFENDANT’S MOTION TO DISMISS                  SEATTLE, WASHINGTON 98101
     SUPERVISED RELEASE VIOLATIONS- 1                                             (206) 553-7970
     U.S. v. Charles James Williams, CR07-380RSM & CR07-426RSM
            Case 2:07-cr-00380-RSM Document 138 Filed 12/04/20 Page 2 of 3




 1         DATED this 4th day of December, 2020.
 2
 3
 4
 5
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
 6
 7
     Presented by:
 8
 9 s/ C. Andrew Colasurdo               _________________________
   C. ANDREW COLASURDO
10 Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER EXTENDIING THE DEADLINE FOR THE GOVERNMENT               UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     TO FILE ITS RESPONSE TO DEFENDANT’S MOTION TO DISMISS            SEATTLE, WASHINGTON 98101
     SUPERVISED RELEASE VIOLATIONS- 2                                       (206) 553-7970
     U.S. v. Charles James Williams, CR07-380RSM & CR07-426RSM
             Case 2:07-cr-00380-RSM Document 138 Filed 12/04/20 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE
 2         I hereby certify that on December 4, 2020, I electronically filed the foregoing with
 3 the Clerk of the Court using the CM/ECF system which will send notification of such
 4 filing to the attorney(s) of record for the defendant(s).
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER EXTENDIING THE DEADLINE FOR THE GOVERNMENT                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     TO FILE ITS RESPONSE TO DEFENDANT’S MOTION TO DISMISS                  SEATTLE, WASHINGTON 98101
     SUPERVISED RELEASE VIOLATIONS- 3                                             (206) 553-7970
     U.S. v. Charles James Williams, CR07-380RSM & CR07-426RSM
